Citation Nr: 0511065	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  98-01 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
evaluation for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  His military records show that he served in 
the United States Army in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A review of the claims folder shows that the most recent VA 
examination that addressed the severity of his service-
connected post-traumatic stress disorder (PTSD) was conducted 
in February 1999.  At his hearing before the Board in October 
2004, the veteran stated that although he felt that the 
status of his PTSD had been stable since February 1999, 
private and VA treatment records for PTSD since 1999 indicate 
an increase in symptomatology.  The veteran further testified 
that he strongly believed that the VA psychiatric examination 
of February 1999 was improperly conducted and that the 
findings obtained were flawed and did not accurately 
represent the degree to which he was disabled by PTSD.  He 
reported that he was also very uncomfortable with the one-on-
one interview format that was used during that examination 
and requested that he be scheduled for another VA psychiatric 
examination conducted by at least two reviewing specialists.  
The United States Court of Appeals for Veterans Claims has 
held in the case of Green v. Derwinski, 1 Vet. App. 121 
(1991), the fulfillment of VA's duty to assist includes the 
conduct of a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one.  As it has been over six years since the 
most recent examination of his PTSD, the case should be 
remanded so that he may be provided with a new examination 
that takes into account all of his current psychiatric 
symptoms and their impact on his social and occupational 
functionability.  See also Weggenmann v. Brown, 5 Vet. App. 
281 (1993) (when a veteran claims that his disability is 
worse than when originally rated, and the available evidence 
is too old for an adequate evaluation of his current 
condition, VA's duty to assist includes providing a new 
medical examination.)

Moreover, the veteran submitted a report of a private 
psychological assessment of his PTSD that was conducted in 
October 2004 directly to the Board in December 2004.  
However, the evidence was not accompanied by a signed waiver 
of first review by the RO as the agency of original 
jurisdiction.  To preserve the veteran's appellate due 
process rights, the case should be remanded so the RO may 
consider this new evidence in the first instance and render a 
determination on the issue on appeal based on its review.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The veteran should be provided with 
a VA psychiatric examination to evaluate 
the current severity of his PTSD.  If at 
all possible, the examination should be 
conducted by at least two psychiatrists.  
The examiner(s) must review the 
veteran's claims folder in conjunction 
with the examination.  Any tests deemed 
appropriate by the examiner should be 
conducted.  All pertinent symptomatology 
and findings should be reported in 
detail.  The examiner's report must 
describe personal appearance and 
hygiene; mood; affect; speech; ability 
to understanding complex commands; 
judgment; abstract thinking; and 
orientation (spatial, time, and place).  
The examiner must also address whether 
symptoms are mild or transient or 
controlled by continuous medication; the 
presence or absence of anxiety, 
suspiciousness, panic attacks (frequency 
and duration), obsessional rituals which 
interfere with routine activities, 
impaired impulse control (such as 
unprovoked irritability with periods of 
violence), disturbances of motivation 
and mood, suicidal ideation, persistent 
delusions or hallucinations, and grossly 
inappropriate behavior; the extent of 
sleep impairment, if any; the degree of 
memory loss or impairment, if any; the 
degree of impairment, if any, in the 
ability to adapt to stressful 
circumstances (including work or a work-
like setting); the degree of impairment, 
if any, in ability to establish and 
maintain effective relationships; and 
the degree of impairment, if any, in 
thought processes or communication.  
After examining the veteran, the 
examiner must assign a Global Assessment 
of Functioning score, with an 
explanation of the score assigned.  All 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  
The report prepared should be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following the aforementioned action, 
the claim of entitlement to an initial 
rating in excess of 30 percent for PTSD 
should be considered based on all 
evidence of record.  If the maximum 
benefit sought is not awarded with 
regard to the claim, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


